Case 2:20-cv-19047-JXN-ESK Document 40 Filed 07/30/21 Page 1 of 1 PageID: 1028

                                                                  DLA Piper LLP (US)
                                                                  One Liberty Place
                                                                  1650 Market Street
                                                                  Suite 5000
                                                                  Philadelphia, Pennsylvania 19103-7300
                                                                  www.dlapiper.com

                                                                  Courtney Gilligan Saleski
                                                                  Courtney.Saleski@dlapiper.com
                                                                  T 215.656.2431
                                                                  F 215.606.2046



July 30, 2021


The Honorable Julien Xavier Neals, U.S.D.J.
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re:    Smith & Wesson v. Grewal et al., No. 20-cv-19047

Dear Judge Neals:

         We represent Smith & Wesson in the above-referenced matter. We are in receipt of
Defendants’ letter filed with the Court this morning. See ECF No. 39. Because of technical issues,
at the time Smith & Wesson filed its letter yesterday it was unaware that the Appellate Division had
denied its emergent motion to stay. Accordingly, based on these developments, Smith & Wesson
will be filing for a temporary restraining order and preliminary injunction to stay enforcement of the
Subpoena and preserve the status quo today. Thank you for Your Honor’s time and consideration of
this matter.

Respectfully submitted,

/s/ Courtney Gilligan Saleski

Courtney Gilligan Saleski
